Citation Nr: 1043700	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  05-13 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a hip disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1972 to May 1974 
and from October 1974 to April 1978.  (In a March 1983 
Administrative Decision, the Regional Office (RO) considered 
evidence from the service department and concluded that the 
Veteran's period of service from February 1980 to February 1983, 
was characterized as dishonorable for VA benefits purposes.  38 
C.F.R. § 3.12 (2010).  There has been no appeal of this 
Administrative Decision.)

This matter initially came before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by the St. Louis RO in 
which the RO denied the Veteran's claim for service connection 
for a bilateral hip disability.  The Board remanded the matter to 
the RO in June 2007 and again in December 2008 for further 
notification, evidentiary development, and adjudication.  The 
Board instructed the agency of original jurisdiction (AOJ) to 
provide the Veteran with sufficient notice, schedule a VA 
examination, and then re-adjudicate the claim.  The AOJ sent the 
Veteran a letter in April 2009 containing the requisite notice 
and then scheduled the Veteran for a VA examination, which was 
conducted in May 2009.  A second VA practitioner thereafter 
reviewed the file and issued a second opinion in August 2010.  
The Veteran was then provided a supplemental statement of the 
case (SSOC) in September 2010, in which the AOJ again denied the 
Veteran's service connection claim.  Thus, there has been 
compliance with the Board's remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting that where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).  

The Board notes that in a May 2006 statement, the Veteran noted 
that he was submitting additional medical evidence which, in 
part, described the severity of his service-connected right ankle 
disability.  The Board infers from the submission of this 
additional medical evidence a claim by the Veteran for a higher 
rating for his service-connected right ankle disability.  Despite 
having been referred to the agency of original jurisdiction (AOJ) 
for adjudication in the Board's June 2007 and December 2008 
remands, this issue has not yet been adjudicated; thus, it is not 
before the Board.  The claim is again referred to the AOJ for 
appropriate action.


FINDING OF FACT

A hip disability is not attributable to the Veteran's qualifying 
periods of military service; arthritis was not shown within a 
year of service, and the Veteran's current bilateral hip disorder 
has not been caused or made worse by service-connected right 
ankle or left knee disability.


CONCLUSION OF LAW

The Veteran does not have a hip disability that is the result of 
disease or injury incurred in or aggravated during active 
military service; arthritis of a hip may not be presumed to have 
been incurred in service, and a hip disability is not proximately 
due to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010); 38 
C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through an April 2009 notice letter, the Veteran 
received notice of the information and evidence needed to 
substantiate his claim.  Thereafter, the Veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the Veteran 
has been afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claim.  

The Board also finds that the April 2009 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).  In the letter, the RO also notified the Veteran that 
VA was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned April 2009 notice 
letter.  

Although the totality of the required notice was not provided 
until after the Veteran's claim was initially adjudicated, the 
claim was subsequently re-adjudicated in a September 2010 
supplemental statement of the case, thereby correcting any defect 
in the timing of the notice.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  No further corrective action is 
necessary.

The Board further notes that although notice regarding an award 
of an effective date was not timely provided to the Veteran, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), such notice 
was provided in the April 2009 letter.  The Board does not now 
have such an issue before it.  Consequently, a remand for 
additional notification on these questions is not necessary.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claim on appeal.  The Veteran's service 
treatment records have been obtained and associated with the 
claims file.  In addition, the Veteran underwent VA examination 
in May 2009, the report of which is of record, as is report of an 
August 2010 addendum opinion issued by a second VA practitioner.  
In that connection, the Board notes that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA opinion obtained in this case is adequate, as it was 
predicated on consideration of all of the pertinent evidence of 
record, to include the statements of the Veteran and his 
representative, and documents that the examiner conducted a full 
review of the Veteran's claims file and fully understood the 
questions posed by the AOJ.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the claim on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  

In addition, records of VA and private medical treatment have 
been obtained and associated with the Veteran's claims file.  The 
Veteran has further been given the opportunity to submit 
evidence, and he and his representative have provided written 
argument in support of his claim.  Otherwise, neither the Veteran 
nor his representative has identified, and the record does not 
indicate, existing records pertinent to the claim on appeal that 
need to be obtained.  Under these circumstances, the Board finds 
that VA has complied with all duties to notify and assist 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Veteran is seeking service connection for a hip disorder.  
The Board notes initially that the RO initially adjudicated the 
claim on a direct basis.  However, the Veteran has contended on 
multiple occasions that his claimed hip disorder is secondary to 
his arthritis of the left knee and right ankle, for which he has 
been granted service connection.  The Board will thus consider 
both theories of entitlement in its analysis of the Veteran's 
claim.  

Review of the Veteran's claims file reveals that the service 
medical records are silent as to treatment for or complaints of a 
hip disability during service.  Medical examinations conducted at 
the Veteran's entrance into active duty note no abnormalities in 
the Veteran's hips, nor was he treated in service for complaints 
of hip pain, although he was seen for problems with his left knee 
and right ankle.  His separation reports of medical examination 
in August 1974 and March 1978 note no abnormalities or complaints 
of problems with the hips.  Relevant post-service medical 
evidence consists of treatment records from the Poplar Bluff VAMC 
starting from February 1996, as well as a July 1990 VA medical 
examination in which the Veteran was diagnosed with "possible 
arthritis, multiple joints."  Treatment records from the Poplar 
Bluff VAMC in February 1996 document that the Veteran complained 
of pain in his left hip.  Since that time, the Veteran has 
consistently sought treatment for his hip pain, which was 
diagnosed in June 1999 as chronic hip pain.  Evaluation by the 
Veteran's treating orthopedist in December 2002 revealed 
radiological evidence of osteoarthrosis in the left hip, which 
the orthopedist opined was secondary to a slipped capital femoral 
epiphysis.  In an April 2006 treatment note, the Veteran's 
treating primary care physician noted the Veteran's report of 
pain in his hips due to his favoring the left hip when walking as 
a result of his service-connected right ankle disorder.  The 
Veteran has further submitted report of a July 2007 evaluation by 
his VA orthopedist in which a diagnosis of osteonecrosis of both 
hips was assigned.  The orthopedist opined at that time that the 
Veteran's asthma medication "is almost certainly the cause of 
osteonecrosis of both hips."  

The Board notes that the Veteran's medical history contains 
records of treatment for a bilateral hip disability, which has 
been diagnosed by the Veteran's VAMC treatment providers as 
osteoarthrosis or osteonecrosis of the hips.  The Board further 
notes that various etiological opinions have been set forth by 
the Veteran's treating VA orthopedist.  Notably, the orthopedist 
stated in December 2002 that the Veteran's osteoarthrosis of the 
left hip appeared to be secondary to a previous slipped capital 
femoral epiphysis.  In July 2007, however, the orthopedist opined 
that the Veteran's hip disability-then identified as 
osteonecrosis of the hips-was "almost certainly" due to 
medication the Veteran had been prescribed to treat his chronic 
asthma.  Additionally, the Veteran's primary care physician 
indicated in April 2006 that the Veteran's hip disability may be 
secondary to his service-connected right ankle disorder.  

To resolve these inconsistencies in diagnosis and etiology, the 
Board remanded the Veteran's claim in December 2008 for further 
VA examination and opinion.  The Veteran underwent physical 
examination by a nurse practitioner in May 2009; report of that 
examination reflects that the examiner conducted physical 
examination of the Veteran and reviewed his claims file.  The 
examiner diagnosed the Veteran with severe degenerative arthritis 
in the hips bilaterally and opined that it was at least as likely 
as not that the disability is etiologically linked to service.  
In so finding, the examiner pointed only to a medical text 
stating that osteoarthritis can develop due to "excessive 
loading" of a joint.  The examiner opined that the Veteran's 
altered gait due to his service-connected knee and ankle 
disabilities loaded his hip joints excessively and led to his 
arthritis.

Thereafter, the AOJ obtained an addendum opinion in August 2010, 
issued by a VA staff physician.  The physician reviewed the 
Veteran's claims file extensively, noting the Veteran's service-
connected knee and ankle disabilities as well as his non-service-
connected asthma, for which the Veteran has been dependent on 
steroid medications for over 20 years.  The examiner acknowledged 
that the Veteran currently suffers from advanced degenerative 
arthritis of the hips and concluded that the disorder is due not 
to his service-connected disabilities but to his longstanding 
history of steroid-dependent asthma.  In so finding, the examiner 
reviewed the Veteran's medical history, including 2002 and 2003 
opinions from the Veteran's treating physician finding his hip 
problems to be due to slipped capital femoral epiphysis, a 
congenital condition that the VA examiner found not to be present 
on review of radiological records.  The examiner further noted 
that the Veteran's treating physician offered a different 
etiological opinion in 2007, concluding that the arthritis in the 
Veteran's hips was due to his ongoing asthma treatment.  The 
examiner pointed out that medical knowledge has long established 
that "long-term steroid use will cause osteonecrosis ... which 
will lead to osteoarthritis."  The examiner thus opined that the 
Veteran's current bilateral osteoarthritis of the hips was caused 
by his long-term steroid use to treat his co-morbid asthma.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires:  (1) medical evidence of 
a current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred during service if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2010).

Service connection may also be granted for a disability that is 
proximately due to or the result of an established service-
connected disorder.  38 C.F.R. § 3.310.  This includes a 
disability made chronically worse by service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not previously been VA's practice, which strongly 
suggests that the change amounts to a substantive change in the 
regulation.  Given what appear to be substantive changes, and 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the Veteran's claim.  
The Board notes in particular that the Veteran's service 
treatment records are silent as to any complaints of or treatment 
for problems with the hips; indeed, the Veteran himself has not 
claimed that his current hip disability began during service.  
Further, the Veteran was found to have a normal musculoskeletal 
system and normal bilateral lower extremities at his March 1978 
separation medical examination.  The Veteran did not seek 
treatment for any problems with the hips until many years after 
his separation from service.  Tellingly, although the many 
physicians to treat and examine the Veteran have offered varying 
opinions as to the etiology of his current hip disability, none 
of them has opined that the disorder is directly related to the 
Veteran's time on active duty.  Additionally, arthritis was not 
shown within a year of the Veteran's separation from qualifying 
active military service.  38 C.F.R. §§ 3.307, 3.309.

The Board concedes that the Veteran's current treatment records 
and VA examinations confirm a current bilateral hip disability, 
but concludes that there is no competent medical evidence 
relating that disorder to service.  No complaints or findings of 
hip disability were noted at the time of the Veteran's separation 
in March 1978.  Records of the Veteran's post-service treatment 
reflect further that the Veteran did not seek treatment for or 
reference any hip problems until 1996, nearly 20 years following 
his separation from service.  When examined for separation from 
service, the Veteran was found to have a normal musculoskeletal 
system, and no problems with his joints were noted.  Similarly, 
the examiner found all the Veteran's extremities to be normal.  
Thus, in light of the underlying facts, the Veteran's service 
connection claim for a hip disability on a direct basis must be 
denied.

Because the question of whether a disability such as degenerative 
osteoarthritis of the hips is related to another disorder such as 
degenerative arthritis of the knee or ankle is a medical question 
requiring expertise, the Board relies upon the August 2010 VA 
examiner's opinion in making its determination.  The examination 
report reflects that the examiner comprehensively examined the 
Veteran's claims file and understood the medical questions asked 
by the originating agency.  As discussed above, the Board notes 
that the August 2010 VA medical opinion specifically addressed 
causation, clearly indicating that the Veteran's current hip 
disability is unrelated to his service-connected ankle and knee 
disabilities.  Additionally, the examiner offered a clear and 
well-reasoned rationale for his opinion that the Veteran's hip 
disorder is less likely than not related to his service-connected 
left knee or right ankle disability, relying on the examination 
report and his medical expertise, as well as current medical 
knowledge, in concluding that any connection between the 
Veteran's current hip disorder and his service-connected left 
knee and right ankle disabilities was doubtful.  Specifically, 
the examiner noted that medical studies have well established 
that long-term usage of steroids, such as the Veteran's asthma 
medication, can cause osteonecrosis that then leads to 
osteoarthritis, such as the Veteran currently experiences in his 
hips.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's knowledge and skill in analyzing 
the data, and the medical conclusion reached.  The weight to be 
attached to such opinions is within the province of the Board.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the physicians 
and whether or not, and the extent to which, they considered 
prior clinical records and other evidence.  Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  For the reasons set forth below, the Board is 
thus satisfied that the August 2010 VA examiner's opinion is 
adequate for deciding this appeal and is of greater weight than 
the opinion offered by the VA practitioner who examined the 
Veteran in May 2009.  The May 2009 examiner did not possess the 
same qualifications as the August 2010 reviewer, and the 2009 
opinion also fails to take into account the Veteran's 
longstanding history of using steroid medications to treat his 
severe non-service-connected asthma-a risk factor that is well 
established in medical literature as a cause of osteonecrosis and 
osteoarthritis, as noted by the August 2010 VA examiner.  To the 
contrary, the May 2009 VA examiner pointed only to a medical text 
stating that abnormal gait and excessive loading of a joint can 
cause osteoarthritis; he offered no discussion of the opinion of 
the Veteran's treating physician in 2007 that his asthma 
medication was "almost certainly the cause of osteonecrosis of 
both hips." Given the failure of the May 2009 VA examiner to 
adequately discuss the Veteran's co-morbid conditions, and in 
light of the well-reasoned negative opinion offered by the VA 
examiner in August 2010, which relied on thorough consideration 
of the Veteran's medical history as well as the examiner's 
medical knowledge and expertise, the Board finds the May 2009 VA 
examiner's statement to be of less probative value.  See 
Gabrielson, 7 Vet. App. at 40.  The August 2010 VA reviewer, by 
contrast, provided a report that considered the Veteran's history 
and set out his findings in detail, and contained fully 
articulated reasons for his conclusions.  For these reasons, the 
Board concludes that the August 2010 VA examiner's opinion is of 
greater weight.

The Board further notes that service connection may not be based 
on speculation or remote possibility; a physician's statement 
framed in terms such as "may" or "could" is not probative.  
See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. at 30, 33 
(1993) (holding that a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative to 
establish a plausible claim); see also Davis v. West, 13 Vet. 
App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998).  In this case, the Veteran's treatment provider in April 
2006 provided a general opinion that the Veteran's current hip 
disability is "possibly related" to his service-connected right 
ankle disorder.  He did not identify any evidence to support his 
opinion or cite to any other type of corroborating scientific 
evidence or research of any studies made by him.  He merely 
stated his opinion such as to identify a possibility of a 
connection.  The Board concludes that such a statement amounts 
only to speculation; thus, this medical opinion does not have the 
required degree of medical certainty required to be of any value.  
See Hinkle v. Nicholson, 19 Vet. App. 465 (2005) (holding that 
medical opinions based on speculation are entitled to little, if 
any, probative value); see also Bloom v. West, 12 Vet. App. 185, 
187 (1999) (holding that a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  It is less 
persuasive than the 2010 opinion.

The strongest evidence in favor of the Veteran's claim is the 
April 2006 speculative opinion and the finding from the May 2009 
VA examiner indicating that the Veteran's current hip disability 
is linked to the abnormal gait caused by his service-connected 
left knee and right ankle disabilities.  The Board concludes, 
however, that this evidence is outweighed by the medical evidence 
from the August 2010 VA reviewer's opinion.  In so finding, the 
Board reiterates that the August 2010 VA reviewer's well-reasoned 
opinion was based on a thorough review of the claims file as well 
as the Veteran's reported history, including evaluation of the 
Veteran's documented physical condition and medical history in 
the context of current medical knowledge governing the 
etiological relationship of osteoarthritis to long-term use of 
steroid antibiotics.  Thus, in arriving at a decision as to 
whether the Veteran's current osteoarthritis of the bilateral 
hips is etiologically linked to his service-connected knee and 
ankle disabilities, the Board finds persuasive the medical 
opinion provided by the VA reviewer in August 2010.

The Board has considered the Veteran's contention that his 
claimed hip disability was caused by his service-connected knee 
and ankle disabilities.  However, as a layperson, the Veteran has 
no competence to give a medical opinion on the diagnosis of a 
condition.  Thus, while the Veteran is competent to report 
symptoms observable to a layperson, such as pain; a diagnosis 
that is later confirmed by clinical findings; or a contemporary 
diagnosis, he is not competent to independently render a medical 
diagnosis or opine as to the specific etiology of a condition.  
See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, 
lay assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service connection.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Consequently, the 
Veteran's own assertions as to the diagnosis and etiology of his 
complained-of disorder have no probative value.

The Board thus concludes that the probative evidence of record 
does not link the Veteran's current hip disorder to service or to 
his service-connected left knee or right ankle disability.  
Therefore, the Board concludes that the Veteran's current hip 
disability is not the result of disease or injury incurred in or 
aggravated by service, and any such disability is not proximately 
due to or the result of a service-connected disability.  The 
claim for service connection for a hip disability must thus be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for a hip disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


